233 F.2d 23
The CREDITORS COMMITTEE OF THE HORTON BROWN CORPORATION, a New York Corporation, and/or The Horton Brown Corporation, A New York Corporation, Appellant,v.Richard S. GOODHART, Appellee.
No. 12906.
United States Court of Appeals District of Columbia Circuit.
Argued April 16, 1956.
Decided April 26, 1956.

Mr. John A. Ryan, Washington, D. C., with whom Mr. Thomas A. Farrell, Washington, D. C., was on the brief, for appellant.
Messrs. Harvey L. Rabbitt, Washington, D. C., and Robert L. MacCutcheon, Washington, D. C., were on the brief for appellee.
Before EDGERTON, Chief Judge, and BAZELON and FAHY, Circuit Judges.
PER CURIAM.


1
The District Court was clearly right in granting summary judgment to the appellee on the ground that the appellant's claim was barred by the Statute of Limitations.


2
Affirmed.